tor >, Gral. Martín Miguel de Gúemes.
o Gobernacion Heroe de la Nación Argentina

Dpto. Numer. Gral. de Leyes y Decsetos
ES COPIA F[ELD MÍAS Da

Progrifia lgyas y Decretos

DS
Perder: Gjeculino secretaria Gal 8 dh Gobernación

sarta,  B AGO 2012

2491
DECRETO N*

MINISTERIO DE AMBIENTE Y PRODUCCION SUSTENTABLE
Expte. N* 08-225370/11

VISTO: El artículo 124 de la Constitución Nacional, el artículo 85 de la
Constitución Provincial, las leyes 17.319 y 26.197; los Decretos N* 5712/08, 250/12 y
1406/12 y;

CONSIDERANDO:

Que de conformidad a lo dispuesto en el artículo 124, segundo párrafo,
de la Constitución Nacional y el artículo 85 de la Constitución Provincial, corresponde a
la Provincia de Salta el dominio originario de los recursos naturales existentes en su
territorio, entre los que se encuentran los yacimientos de hidrocarburos; -

Que dicho dominio importa, dentro de sus respectivas jurisdicciones, el
ejercicio de todas las facultades atinentes a procurar la adecuada protección, exploración
y explotación de tales recursos;

Que a partir de la promulgación de la Ley N* 26.197 (B.O. 05/01/07) y
lo expresamente determinado por su artículo 2* las provincias asumieron en forma plena
el ejercicio del dominio originario y la administración sobre los yacimientos de
hidrocarburos que se encontraren en sus respectivos territorios y en el lecho y subsuelo
del mar territorial del que fueren ribereñas, quedando transferidos de pleno derecho
todos los Permisos de Exploración y Concesiones de Explotación de Hidrocarburos

otorgados o aprobados por el Estado Nacional, en uso de sus facultades sin que ello
afecte los derechos y obligaciones contraídas por sus titulares. El ejercicio de las
| Eoultades como Autoridad Concedente, por parte del Estado Nacional y de los Estados
| Provinciales, se desarrollará con arreglo a lo previsto por la Ley N” 17,319 y su
reglamentación y el Acuerdo Federal de Hidrocarburos;

o
»
A
A

K
y Que en virtud del artículo 4* de la Ley N* 26.197, las provincias en su
Oeácter de Autoridades Concedentes determinarán sus respectivas Autoridades de
Qheticaión,

<N 9%
Holta

de la Gobermación:

2491
DECRETO N*

MINISTERIO DE AMBIENTE Y PRODUCCION SUSTENTABLE
Expte. N* 08-225370/11

Que el artículo 6? de la misma, dispone que a partir de su promulgación
las Provincias, como Autoridad de Aplicación, ejercerán las funciones de contraparte de
los Permisos de Exploración, las Concesiones de Explotación y de Transporte de
Hidrocarburos objeto de transferencia, estando facultadas, entre otras materias, para: (D)
ejercer en forma plena e independiente las actividades de control y fiscalización de los
referidos Permisos y Concesiones, y de cualquier otro tipo de contrato de Exploración
y/o Explotación de hidrocarburos otorgado o aprobado por el Estado Nacional; (11)
exigir el cumplimiento de las obligaciones legales y/o contractuales que fueran de
aplicación en materia de inversiones, explotación racional de los recursos, información,
y pago de cánones y regalías; (III) disponer la extensión de los plazos legales y/o
contractuales; y (IV) aplicar el régimen sancionatorio previsto en la Ley N* 17.319 y su
reglamentación (sanciones de multa, suspensión en los registros, caducidad y cualquier
otra sanción prevista en los Pliegos de Bases y Condiciones o en los contratos), sin que
estas facultades resulten limitativas del resto de las facultades derivadas del poder
concedente emergentes de la Ley N* 17.319 y su reglamentación;

Que por el Decreto N* 5.712 del 16/12/08 se estableció que la Secretaría
de Energía, entre otros aspectos, es competente para ejercer el control técnico- operativo
de la actividad energética, analizar y evaluar los planes de inversión, promover y
supervisar la explotación racional de los recursos energéticos, como así también las
relativas a la organización, coordinación y administración de los Registros de
Productores de Petróleo, Gas y de Industrialización y de Empresas de Servicios
Hidrocarburíferos creados por el Decreto N* 3.560/95 y sus modificatorias;

Que por Decreto N” 250/12 se dispuso que todas .las áreas libres de
dominio provincial, como así también las permisionadas y/o concesionadas por el
gobierno nacional y/o provincial, que reviertan en el futuro por cualquier causa que
fuere, así como aquellas nuevas que sean creadas luego de la exploración, desarrollo y
explotación, pasan a la administración de la Secretaría de Energía a partir de la vigencia
del decreto mencionado;

Que es prioritario para el Gobierno de la Provincia de Salta reactivar,
mediante la activa participación de capitales de riesgo, los procesos de Exploración y
Pacton Gjeculivo Serena Cl da
Valta .

DECRETO N* 249 1

MINISTERIO DE AMBIENTE Y PRODUCCION SUSTENTABLE
Expte. N* 08-225370/11

posterior Explotación de Hidrocarburos a efectos de mantener y aumentar las reservas
existentes, promover y ejecutar planes destinados a incrementar la producción
provincial de Hidrocarburos líquidos y gaseosos y desarrollar las industrias
petroquímicas y de gas, incluyendo sus derivados, a fin de asegurar el
autoabastecimiento interno, más un margen de reservas'y obtener saldos exportables;

Que el otorgamiento de Permisos de Exploración bajo los términos de la
Ley N* 17.319 resulta un procedimiento idóneo a fin de canalizar las inversiones
conducentes al hallazgo de Hidrocarburos;

Que mediante Decreto N” 1406/12 se declaró de Interés Público el
Proyecto de Iniciativa Privada presentado por las empresas Tripetrol Petroleum S.A. y
Petrolera San José S.R.L para la exploración y eventual explotación de hidrocarburos en
el área denominada “Matorras” de la Provincia de Salta; facultándose a la Secretaría de
Energía a efectuar el llamado a Licitación Pública Nacional e Internacional, a elaborar
los documentos licitatorios y a intervenir en todos los demás actos posteriores al
llamado a Licitación;

Que mediante Resolución del Ministério de Ambiente y Producción
Sustentable N* 208/12 se dispuso el llamado a licitación pública nacional e internacional
N* 02/12 para el otorgamiento de permiso de exploración y eventual concesión de
explotación de hidrocarburos dentro del área “Matorras” de la Provincia de Salta;
aprobando el respectivo pliego de Bases y Condiciones Generales y Particulares y sus
anexos y se conformó la Comisión de Preadjudicación que regirán la mencionada
Licitación, de conformidad a lo establecido en el Decreto 805/96 y Ley de
Contrataciones de la Provincia N* 6838;

Que han sido realizadas las correspondientes publicaciones tanto en
diarios locales como nacionales, y se han realizado invitaciones a empresas
internacionales mediante la comunicación del llamado a embajadas internacionales,
dando cumplimiento con ello a los principios establecidos en el artículo 7” de la Ley
6.838;

Que en fecha trece de junio del corriente, han sido recepcionadas las
ya procediéndose a la apertura de sobres, de conformidad «al procedimiento
Halica

DECRETO N* 2 4 7 1
MINISTERIO,DE AMBIENTE Y PRODUCCION SUSTENTABLE
Expte. N” 08-225370/11

establecido en los pliegos;

Que la Comisión de Preadjudicación ha tomado la intervención
correspondiente, sugiriendo adjudicar, bajo las condiciones previstas en la propuesta, la
presente licitación a las empresas “Tripetrol Petroleum S.A., Petrolera San José S.R.L. y
President Petroleum S.A.” por resultar su oferta conveniente al interés del Estado
Provincial;

Que de acuerdo con el Pliego de Bases y Condiciones, la adjudicación
de la licitación propuesta por el Organismo Licitante, debe ser aprobada por decreto del
Poder Ejecutivo de la Provincia, el que otorgará el Permiso de Exploración
correspondiente, en los términos del Artículo 18 y concordantes de la Ley N* 17.319
(numeral 7.7. del Pliego);

Que la Dirección General de Asuntos Jurídicos del Ministerio de
Ambiente y Producción Sustentable ha tomado la intervención que le compete,
señalando que el proceso de selección ha sido llevado en un todo de acuerdo con lo
previsto en el Pliego de Bases y Condiciones y en las normas legales vigentes, dando
cumplimiento con el principio del debido proceso administrativo;

Que en consecuencia, corresponde aprobar lo actuado por la Autoridad
de Aplicación y otorgar el correspondiente Permiso de Exploración del área “Matorras”,
en los términos del artículo 18 y concordantes de la ley N* 17,319 y del Pliego de Bases
y Condiciones; ,

Que el presente acto se dicta en uso de las facultades otorgadas por las
normas constitucionales y legales mencionadas;

Por ello,

Go
A

¿ASC

El GOBERNADOR DE LA PROVINCIA DE SALTA
DECRETA:

DN

X

Artículo 1?.- Apruébase el proceso selectivo llevado a cabo en el marco de la Licitación

A Pública N” 02/12 convocada por el Ministerio de Ambiente y Producción Sustentable
ara la adjudicación del Área de Exploración “MATORRAS”, ubicada en la Provincia

de Salta, y, en consecuencia, otórgase a “TRIPETROL PETROLEUM S.A., PETROLERA
$

Holia

DECRETO N* 249 2

MINISTERIO DE AMBIENTE Y PRODUCCION SUSTENTABLE
Expte. N* 08-225370/11

SAN JOSE S.R.L. y PRESIDENT PETROLEUM S.A; el Permiso de Exploración sobre
dicha área, el que se regirá conforme lo establecido en la documentación que compone
el Pliego de Bases y Condiciones correspondiente al llamado a licitación y por los
documentos de la oferta aceptada. El área adjudicada se encuentra delimitada por las

coordenadas provisorias previstas en el Anexo, y cuya superficie aproximada es de
1469,076 km2.

Artículo 2.- La Secretaría de Energía dependiente del Ministerio de Ambiente: y
Producción Sustentable será Autoridad de Aplicación y estará facultada para aprobar las
cláusulas del Permiso de Exploración relativas a cuestiones técnicas y/o ambientales,
establecidas en el presente y demás normativa aplicable.

Artículo 3".- Instrúyese a la Escribanía de Gobierno de la Provincia de Salta de
conformidad con lo previsto en el artículo 55 de la Ley N* 17.319, a protocolizar en el

Registro del Estado Provincial, sin cargo, los instrumentos que le remita Secretaría de
Energía.

Artículo 4”.- Instrúyese a la Autoridad de Aplicación a extraer copia fiel de las piezas
fundamentales del presente expediente para conformar el expediente administrativo bajo
el cual tramitará lo atinente al Permiso de Exploración aquí otorgado.

Artículo 5”.- El presente Decreto será refrendado por el señor Ministro de Ambiente y
Producción Sustentable, y el señor Secretario General de la Gobernación.

Artículo 6? - Comuníquese, publíquese, en el Beetix Oficial y archívese.

e ANTE Ya
be AMB
AN SUSTENTABLE

Dr JUAN
GOBERNADO
Valla

DECRETO N*

MINISTERIO DE AMBIENTE Y PRODUCCION SUSTENTABLE

2491

Expte. N* 08-225370/11

Coordenadas Gauss Kriiger (Faja 4)

Área Matorras

x
4403098,9275
4403098,9275
4406598,9275
4406598,9275
4410098,9275
4410098,9275
4413098,9275
4413098,9275
4419098,9275
4419098,9275
4424098,9275
4424098,9275
4424452,5390
4424452,5390
4409447,4600
4391094,8469
43911348469
4380078,5065
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4380259,5301
4350259,5301

Secretaria CYal./de la Gobernación

ANEXO

Y
7364809,7029
7352259,7029
7352259,7029
7352759,7029
7352759,7029
7353759,7029
7353759,7029
7359759,7029
7359759,7029
7354759,7029
7354759,7029
7374831,6385
7374831,6170
7401834,5168
7401335,7600
7401843,3135
7383289,5301
7383291,4427
7357129,1029
7357729,7029
7357729,7029
7357729,7029
7357729,7029
7357729,7029
7357729,7029
7357729,7029
7351729,7029
7357729,7029
7357729,7029

Salta

DECRETO N”

MINISTERIO DE AMBIENTE Y PRODUCCION SUSTENTABLE

2491

Expte. N* 08-225370/11

30
3l
32
3
34
35
36
37
38
39
40
41
42
43
44
45
46
41
48
49
50
si
52

4380259,5301
4380492,4159
4387298,9275
4387298,9275
4387948,9275
4387948,9275
4388940,3973
4388940,3973
4389948,9275
43899489275
4390948,9275
4390948,9275
4391948,9275
4391948,9275
4392948,9275
4392948,9275
4393948,9275
4393948,9275
4394948,9275
4394948,9275
4395948,9275
4395948,9275
4403098,9275

Sec

7357729,1029
7344762,0013
7344759,7029
7352809,7029
7352809,7029
7353809,7029
7353809,7029
7354809,7029
7354809,7029
7356809,7029
7356809,7029
7357809,7029
7357809,7029
7358809,7029
7358809,7029
7359809,7029
7359809,7029
7361809,7029
7361809,7029
7363809,7029
7363809,7029
7364309,7029
7364809,7029

Superficie aproximada: 1.469,076 km2

